               Case 2:15-cr-00118-RAJ Document 72 Filed 07/31/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                          NO. CR15-118 RAJ
 8                             Plaintiff,
                                                        ORDER GRANTING MOTION TO SEAL
 9                        v.                            EXHIBIT 1 TO GOVERNMENT’S
                                                        RESPONSE TO DEFENDANT’S
10
                                                        MOTION FOR COMPASSIONATE
      GABRIEL PETERSON-SILER,
11                                                      RELEASE PURSUANT TO 18 U.S.C.
                                                        § 3582(c)(1)(A)
12                             Defendant.
13
14          This matter has come before the Court on the United States’ motion to seal Exhibit 1

15 to Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
16 18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case
17 and finds there are compelling reasons to permit the filing under seal of the Exhibit 1 to
18 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to 18
19 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
20       IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #69) is GRANTED.

21 Exhibit 1 to Government’s Response to Defendant’s Motion for Compassionate Release
22 Pursuant to 18 U.S.C. § 3582(c)(1)(A) shall remain under seal.
23          DATED this 31st day of July, 2020.

24
25
                                                     A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge
27
28
     ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Peterson-Siler, CR15-118 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
